DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/09/2021.  These drawings are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlos Villamar on 02/02/2022.

The application has been amended as follows: 
Claim 1: A system for containers with insulated and expanded food production areas, the system comprising: 
a shipping container; 
one or more panels disposed around and attached to the shipping container and configured to provide a boxed enclosure around the shipping container; and 
soil culture media or water culture media disposed within the boxed enclosure providing an insulated and expanded food production area, 
wherein the one or more panels include: 

fourth and fifth panels attached to the shipping container and disposed next to the entrance to the shipping container and that connect to the first and third panels, respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments filed 12/09/2021 specified the configuration of the expansion panels around the shipping container, allowing access to the entrance of the shipping container while still creating the enclosure between the shipping container and the expansion panels. 
The prior art of record Chao (US 20180049375 A1) teaches expansion panels surrounding a container creating an enclosure between them allowing for hydroponic grow medium to fill that enclosure and including vertical grow channels on the exterior of the expansion panels. Chao does not teach the container being a shipping container, however the use of shipping containers is well-known in the art. Chao also does not teach the configuration of the expansion panels to allow access into the container from one end. 
Newly cited art Condie (US 8650806 B1) and Strickland et al. (US 8720126 B2) teach expandable shelters that extend from shipping containers that teach the same configuration of the expansion walls as claimed in order to still allow into the container from the entrance. Although these two references teach the individual limitations of the claim, it would involve improper hindsight to combine the teachings of these references to result in the claimed invention. Therefore, the prior art of record fails to disclose or make obvious, either alone or in combination, the combined limitations of applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642